United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2797
                                    ___________

Arthur Doolittle,                    *
                                     *
                 Appellant,          *
                                     * Appeal from the United States
             v.                      * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *
                                     *
                 Appellee.           *
                                ___________

                              Submitted: March 16, 2001

                                   Filed: May 14, 2001
                                    ___________

Before HANSEN and HEANEY, Circuit Judges, and FENNER1, District Judge.
                           ___________

HEANEY, Circuit Judge.

      Arthur Doolittle, a 45 year-old male with a college education and past relevant
work experience as an automobile salesperson and plant maintenance engineer, applied
for Social Security disability and supplemental security benefits claiming disability as
a result of an ankle fracture and decreased visual acuity. After his claim was rejected

      1
        The Honorable Gary A. Fenner, United States District Judge, for the Western
District of Missouri, sitting by designation.
by an Administrative Law Judge (ALJ), Doolittle sought review in the district court.
The district court granted the Commissioner’s motion for summary judgment, holding
that the ALJ’s decision was supported by substantial evidence on the record as a
whole. We reverse and remand to the district court with directions to remand to the
Commissioner to take the testimony of a vocational expert and to make a new disability
determination.

       It is agreed that Doolittle has a severe impairment, and that he cannot return to
his past relevant work. It is further agreed that the burden of proof therefore shifts to
the Commissioner to establish that there are substantial numbers of jobs existing in the
national economy that the claimant can perform in light of his multiple disabilities.

       The point of disagreement concerns the ALJ’s findings that Doolittle retains the
residual functional capacity to perform light work, and that there are substantial
numbers of jobs in the national economy that he can perform given his abilities and
limitations. In arriving at this finding, the ALJ did not consult a vocational expert, but
instead relied on the Medical Vocational Guidelines.

       There can be no doubt that Doolittle suffers from a nonexertional impairment,
the loss of visual acuity in his left eye due to an injury--his best corrected visual acuity
in that eye is 20/400. Given this nonexertional impairment, it was incumbent on the
ALJ to call a vocational expert to determine whether there are jobs in the national
economy which the claimant can perform, and if so, the extent to which that base may
be diminished for persons with such an impairment. Nesselrotte v. Sullivan, 939 F.2d
596, 598 (8th Cir. 1991); Buck v. Bowen, 885 F.2d 451, 454 (8th Cir. 1989). As the
Third Circuit noted in Sykes v. Apfel, 228 F.3d 259 (3d Cir. 2000),

       [Heckler v. Campbell, 461 U.S. 458, 467-68 (1983)] permits the
       government to establish through a rulemaking rather than an
       individualized fact-finding the fact that there are jobs in the economy for

                                             2
      claimants with particular types of impairments. But it does not permit the
      government to avoid its burden to establish this fact. To hold otherwise
      would be to eviscerate the requirement that disability hearings will be
      individualized determinations based on evidence adduced at a hearing.

Sykes, 238 F.3d at 274 (citation omitted).

       We are also troubled by the ALJ’s conclusion that Doolittle is able to perform
light work. The ALJ’s finding is apparently based on the opinion of Dr. Bryant, who
performed a consultative eye examination and stated that he could not explain
Doolittle’s loss of visual acuity. This testimony does not suggest that Doolittle’s visual
problem was less than genuine; it would be error to interpret it thus.

       For the reasons stated, we remand to the district court with directions to remand
to the Commissioner to take the required vocational testimony and then revisit whether
Doolittle is entitled to disability benefits in the light of that testimony and other
evidence in the record as a whole.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            3